Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendment filed 06/08/2021. Claims 1, 4-8, and 11-20 were pending. Claims 1, 4-8, and 11-20 are allowed.

EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ebenesar D. Thomas (Registration Number 62,499) on 07/02/2021.

The Application has been amended as follows:
1. (Currently Amended) An odor analyzing system including a terminal apparatus and a server the terminal, wherein 
the server apparatus comprises: 
a processor configured to: 
select an analyzer to analyze a designated odor analysis target, from among a plurality of analyzers configured to analyze specific odor analysis targets by analyzing sensor data, based on analysis condition information indicating condition of analysis accuracy for analyzing the designated odor analysis target and condition of environment around an odor sensor,
wherein the analyzer is an analysis model created in advance by machine learning; and 
transmit the selected analyzer to the terminal apparatus, and 

collect the sensor data from the odor sensor that outputs the sensor data in reaction to a plurality of types of odors, 
acquire the selected analyzer from the server apparatus, analyze the designated odor analysis target by applying the selected analyzer to collected sensor data, and 
output a result of analyzing to display device.  

7. (Currently Amended) An odor sensor data analysis method that uses a terminal apparatus for collecting sensor data from an odor sensor that outputs the sensor data in reaction to a plurality of types of atmospheric substances and performing analysis of an odor analysis target and a server apparatus configured to be communicably connected to the terminal apparatus, the method comprising: 
collecting, by the terminal apparatus, the sensor data; 
selecting, by the server apparatus, an analyzer to analyze a designated odor analysis target, from among a plurality of analyzers configured to analyze specific odor analysis targets by analyzing sensor data, based on analysis condition information indicating condition of analysis accuracy for analyzing the designated odor analysis target and condition of environment around an odor sensor,
wherein the analyzer is an analysis model created in advance by machine learning; 
transmitting, by the server apparatus, the selected analyzer to the terminal apparatus; 
acquiring, by the terminal apparatus, the analyzer transmitted thereto from the server apparatus;
executing, by the terminal apparatus, analysis processing of the designated odor analysis target, by applying the acquired analyzer to the collected sensor data; and 
outputting, by the terminal apparatus, a result of analyzing to display device.  

8. (Currently Amended) A non-transitory computer-readable recording medium having stored thereon a program including instructions, which when executed by a computer performs a method comprising: 
holding a plurality of analyzers for analyzing specific odor analysis targets by analyzing sensor data; 
,
wherein the analyzer is an analysis model created in advance by machine learning; and 
transmitting the selected analyzer to a terminal apparatus, which collects the sensor data from the odor sensor that outputs the sensor data in reaction to a plurality of types of atmospheric substances and performs analysis of the designated odor analysis target.  

14.  (Currently Amended)  A non-transitory computer-readable recording medium having stored thereon, a program including instructions, which when executed by a computer performs a method for performing analysis of an odor analysis multi-design, the method comprising: 
collecting sensor data from an odor sensor that outputs the sensor data in reaction to a plurality of types of odors; 
acquire an analyzer to analyze a designated odor analysis target form a sever apparatus, the analyze selected from among the plurality of analyzers, based on analysis condition information indicating condition of analysis accuracy for analyzing the designated odor analysis target and condition of environment around the odor sensor,
wherein the analyzer is an analysis model created in advance by machine learning; 
executing analysis processing of the designated odor analysis target, by applying the analyzer to the collected sensor data; and 
outputting, by the terminal apparatus, a result of analyzing to display device. 

REASONS FOR ALLOWANCE
4.	The following is an examiner's statement of reasons for allowance:
	The previous Double Patenting has been withdrawn in light of the Terminal Disclaimer filed.
  	The previous 101 rejection has been withdrawn in light of amendment.
The previous Specification objection has been withdrawn in light of amendment.


“select an analyzer to analyze a designated odor analysis target, from among a plurality of analyzers configured to analyze specific odor analysis targets by analyzing sensor data, based on analysis condition information indicating condition of analysis accuracy for analyzing the designated odor analysis target and condition of environment around an odor sensor,
wherein the analyzer is an analysis model created in advance by machine learning”  
as stated claims 1, 7-8, and 14. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1, 4-8, and 11-20 indicated claims 1, 4-8, and 11-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Tanaka et al., US 2017/0010664 A1, A smart wearable device with sensors that can acquire biological input about the user as well as environmental data is presented. Theses sensors can acquire sensor input which causes the smart wearable device to identify a required task to perform. If the smart wearable device determines that the task can only be performed properly by acquiring new capabilities, the smart wearable device can automatically acquire the necessary capabilities from various data sources; Claim 1 
Yagi et al., US 2008/0310999 A1, Automatic analysis system for use in qualitative and quantitative analysis of biological sample e.g. blood, has computer to control automatic analyzer which different from previously used analyzer to perform reanalysis of sample, [0055].
Fink et al., US 2013/0066349 A1, Wound care system used for cleansing to remove dead tissue and exudates, has electronic odor sensor for sensing volatile organic compounds emanating from anatomical tissue when challenged by surgical tool.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446